 



Exhibit 10.2
METRETEK TECHNOLOGIES, INC.
Summary Sheet of Compensation of Non-Employee Directors
(Effective June 12, 2006)

     
Cash Retainer:
  $3,000 per month
 
   
Stock Options upon Initial
Election or Appointment:
  5,000 shares of Common Stock
 
   
Annual Stock Options:
  Granted annually on the date of the Annual Meeting of Stockholders
 
   
 
  Non-qualified stock options to purchase 7,500 shares of Common Stock
 
   
 
  Vesting is one-third upon date of grant, one-third upon first anniversary of
grant date and one-third upon second anniversary of grant date
 
   
 
  The Exercise Price is equal to the fair market value of the Common Stock on
the date of grant (based upon the last sale price of the Common Stock on such
date as reported on the American Stock Exchange or on such other principal stock
exchange or stock market on which the Common Stock is then listed or traded)
 
   
 
  Term is 10 years, subject to earlier termination upon death, disability or
termination of service (in which event the term continues for one year after
termination for each year of services on the Board)

6